Exhibit 99.1 NEWS RELEASE 27680 Franklin Road • Southfield, Michigan 48034 FOR IMMEDIATE RELEASE Diversified Restaurant Holdings Reports 12.5% Growth in Revenue for 2014 First Quarter ● Achieved first quarter revenue of $30.5 million; up 12.5% over prior-year period ● Adjusted EBITDA , a non-GAAP measure(1) , increased 15.3% to $3.7 million ; Restaurant-level EBITDA gained 22.8% to $5.8 million ● Comparable store restaurant sales increased 1.2% in the quarter; sales heavily impacted by harsh winter weather as a result of geographic concentration in the Midwest ● On track for 2014 revenue of approximately $125.0 million to $130.0 million and eleven new restaurants SOUTHFIELD, MI, May 9, 2014 Diversified Restaurant Holdings, Inc. (NASDAQ: BAGR) ("DRH" or the "Company"), the creator, developer and operator of the unique, full-service, ultra-casual restaurant and bar Bagger Dave's Burger Tavern® ("Bagger Dave's") and one of the largest franchisees for Buffalo Wild Wings® ("BWW") today announced results for its first quarter ended March 30, 2014. First quarter revenue of $30.5 million was up $3.4 million, or 12.5%, from the first quarter of 2013. Sales growth was primarily driven by the addition of ten new restaurants since last year’s first quarter, which included seven Bagger Dave’s and three BWW. Comparable-store sales increased 1.2% on a consolidated basis for the first quarter of 2014. There were 36 comparable restaurants for the period, which included 29 BWW and 7 Bagger Dave’s. Increased menu pricing and the extra day from the Easter holiday falling in last year’s first quarter, offset negative traffic due to severe weather in over 80% of the Company’s locations. “We performed well in the quarter despite the bad winter that heavily impacted our region,” commented Michael Ansley, President and CEO of DRH. “More importantly, we remain on track to continue our momentum by opening 11 new locations and execute on our strategic plan in 2014.” At the end of the first quarter, the Company had 54 restaurants, comprised of 18 Bagger Dave’s and 36 BWW. This was an increase of 22.7% from 44 restaurants at the end of the prior-year first quarter. DRH expects to end the year with 65 restaurants. Net income in the first quarter of 2014 was $0.4 million compared with $0.2 million in the same period of the prior year. First Quarter 2014 Operating Results Food, beverage, and packaging costs as a percentage of revenue declined to 28.6% compared with 31.7% in the first quarter of 2013. The 310 basis point improvement was due to lower bone-in chicken wing pricing. Average cost per pound for bone-in chicken wings was $1.33 in first quarter of 2014 compared with $2.10 in the first quarter 2013. -MORE- Diversified Restaurant Holdings Reports 2014 First Quarter Revenue Growth of 12.5%
